                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

  DAN PATRICK McCAUL,
                                                     CV 17-41-BU-BMM-JCL
                        Plaintiff,

  vs.                                                 ORDER

  FIRST MONTANA BANK, INC., (a
  Montana corporation), CHRIS duToit,
  and DOES 1 through 10,

                        Defendants.

        The parties have filed a Stipulation for Dismissal with Prejudice signed by

counsel for all parties. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), this action is

dismissed, and the dismissal is effective upon the filing of the stipulation without a

Court order. Furthermore, pursuant to the terms of the stipulation, the dismissal is

with prejudice. Fed. R. Civ. P. 41(a)(1)(B).

        Therefore, the Clerk of Court is directed to modify the docket to reflect this

case is dismissed with prejudice and closed, with each party to bear their own costs

and attorney fees.

        IT IS SO ORDERED.

        DATED this 13th day of November, 2018.


                                               ______________________________
                                               Jeremiah C. Lynch
                                               United States Magistrate Judge

                                           1
